Case 2:21-cv-02388-DSF-PVC Document 17 Filed 05/06/21 Page 1 of 2 Page ID #:308




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     CALIFORNIA EDUCATORS FOR CV 21-2388 DSF (PVCx)
     MEDICAL FREEDOM, et al.,
         Plaintiffs,          Order Requesting Supplemental
                              Briefing on Plaintiffs’ Motion for
                     v.       Preliminary Injunction (Dkt. 13)

     THE LOS ANGELES UNIFIED
     SCHOOL DISTRICT, et al.,
         Defendants.



          Plaintiffs California Educators for Medical Freedom, Artemio
    Quintero, Miguel Sotelo, Janet Phyllis Bregman, Cedric Johnson,
    Misanon (Soni) Lloyd, Heather Poundstone, and Theresa D. Sanford
    move for an order enjoining Defendants Los Angeles Unified School
    District (LAUSD), Austin Beutner, and Linda Del Cueto from enforcing
    a mandatory policy of vaccination against COVID-19 for all LAUSD
    employees. Dkt. 13-1 (Mot.). Defendants have not filed an opposition.

           In their Motion, Plaintiffs state they will address whether their
    “allegations are ripe for adjudication,” but in actuality address only
    mootness. Mot. at 15-17. Plaintiffs are ordered to submit a brief, not to
    exceed five pages, explaining why their claims are ripe for adjudication.
    This brief must be submitted no later than May 24, 2021. Defendants
    may submit an opposing supplemental brief not to exceed five pages no
    later than June 2, 2021.

         Additionally, it is not apparent to the Court that Plaintiffs’
    counsel met and conferred with Defendants’ counsel regarding the
    Motion. The Local Rules require not only that a party wishing to file a
Case 2:21-cv-02388-DSF-PVC Document 17 Filed 05/06/21 Page 2 of 2 Page ID #:309




    motion meet and confer with opposing counsel seven days prior to filing
    a motion, but also that they include in their notice of motion a
    statement that such a meeting took place. Local Rule 7-3. No such
    statement was included in Plaintiffs’ notice of motion. See dkt. 13.
    Plaintiffs’ counsel must meet and confer with Defendants’ counsel
    regarding ripeness and other issues raised by the Motion at least seven
    days prior to filing Plaintiffs’ supplemental briefing. Plaintiffs should
    attach to their supplemental brief a declaration by their counsel
    attesting that the meet and confer took place.

       IT IS SO ORDERED.



     Date: May 6, 2021                      ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                        2
